DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4-6 recite “combining a first subset of the images into a third combined image”. However it is not clear if the claimed “a first subset of the images” is same as “a first subset of the images” recited in the base claim 1 or refers to a different subset of the images. For purpose of examination, it is interpreted as “the first subset of the images” in view of Applicant’s disclosure in [0042].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa et al (US 20160349192 A1), and further in view of Fram (US 20180027250 A1).
RE claim 1, Yamakawa teaches A method comprising: 
receiving a set of images, each image corresponding to a slice of a three-dimensional object (Figs 1, 6, 11-12, abstract, [0047] “An image that shows the inside of the object in a three-dimensional manner is reconfigured from the data of the detected X-rays, through use of a tomosynthesis technique (or a laminography technique) ..”, [0051] “the frame data generating unit 14 generates frame data of each of a plurality of tomographic planes that are parallel in the scan direction”); 
combining a first subset of the images into a first combined image, and combining a second subset of the images into a second combined image (Figs 1, 6362,63, 65, 10-11, [0052] “The composite image generating unit 17 generates a single 
Yamakawa is silent RE: compressing the first combined image and the second combined image using a lossless image compression algorithm; 
and transmitting the compressed first combined image and the second compressed second combined image to a client device.
However Fram teaches compressing medical images using lossless image compression algorithm in Figs 6-7, [0068], [0127] etc, and transmitting it for utilization Fig, [0138], [0091]
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa a system and method compressing the first combined image and the second combined image using a lossless image compression algorithm; and transmitting the compressed first combined image and the second compressed second combined image to a client device, by applying the compression and transmission suggested by Fram, as this doesn’t change the overall operation of the system, and it could be used to reducing bandwidth/storage requirement and effectively transmit the image data to client workstation in typical network based medical system and thereby increasing system effectiveness and user experience.
RE claim 2, Yamakawa teaches wherein combining the first subset of images into a first combined image comprises: generating the first combined image by arranging each pixel of each image of the first subset of images into the first combined image (Fig 11, [0052] “The composite image generating unit 17 generates a single 62A of the combining and editing circuit 62 is configured to generate two-dimensional images SB1, SB2, . . . , SBN of which the Sobel values shown in FIG. 14(B) are the pixel values, from the tomographic images IMg1′, IMg2′, IMg3′, IMgN′ shown in FIG. 14(A).” etc).
RE claim 7, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 8, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 9, Yamakawa is silent RE: wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard. However Fram teaches in [0187] as a common format for image storage in the PACS system is the Digital Imaging and Communications in Medicine (DICOM) format. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa wherein the set of images are received using a Digital Imaging and Communication in Medicine (DICOM) standard, by utilizing the common medical image storage format suggested by Fram, as this doesn’t change the overall operation of the system, and it could be used to effectively store the images with an 

RE claim 10, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5 12).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Fram, and further in view of Kumar et al (Kumar, AD Senthil, and T. S. Anandhi. "Multi image integration and Encryption Algorithm for security applications." IECON 2016-42nd Annual Conference of the IEEE Industrial Electronics Society. IEEE, 2016.).
RE claim 3, Yamakawa as modified by Fram is silent RE wherein combining the first subset of images into a first combined image comprises: interlacing the images in the first subset of images. However Kumar teaches in Figs 3, 5 and page 987 col 2- page 988 col 1, as applying block based interleaving to enhance security.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram wherein combining the first subset of images into a first combined image comprises: interlacing the images in the first subset of images suggested by Kumar, as this doesn’t change the overall operation of the system, and it could be used to enhance security and thereby increasing system effectiveness and user experience.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Fram, and further in view of Kumar et al and George et al (US 20170186174 A1).
RE claim 4, Yamakawa as modified by Fram is silent RE wherein the images in the set of images have a first bit depth, and further comprising: combining a first subset of the images into a third combined image, wherein the first combined image and the third combined image have a second bit depth, the second bit depth lower than the first bit depth. 
However Kumar teaches in representing pixel using different bit depth eg, 16, 24 or 32 bit based on system/design choice in  page 988 col 1. This is readily available or can equally be applied in Yamakawa such that the images in the set of images have a first bit depth to effectively represent the pixel value using the adopted bit depth, as readily recognized by one of ordinary skill in the art. In addition Kumar teaches combining a first subset of the images into a third combined image in Figs 3, 5 and page 987 col 2- page 988 col 1, as applying block based interleaving to enhance security. In addition George teaches [0056] “reducing the bit depth of the image either before or after thresholding. For example, each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, and the 8-bit pixel values can be thresholded with the 8-bit pixel threshold value to produce the thresholded image. This can reduce the standard deviation of the pixel values, thus reducing the sensitivity of subsequent process steps to small variations in the pixel values. Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” This is readily 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram wherein the images in the set of images have a first bit depth, and further comprising: combining a first subset of the images into a third combined image, wherein the first combined image and the third combined image have a second bit depth, the second bit depth lower than the first bit depth, as set forth above applying Kumar and George, as this doesn’t change the overall operation of the system, and it could be used to effectively represent the images in the original frames and further reducing image size in different versions of combined images  and thereby increasing system effectiveness and user experience.
RE claim 5, Yamakawa as modified by Fram, Kumar and George teaches, wherein combining the first subset of images into the first combined image comprises: for each pixel of each image in the first subset of images: determining a location associated with the pixel in the first combined image, determining a new pixel having the second bit depth from the pixel having the first bit depth, and storing the new pixel in the first combined image at the determined location associated with the pixel (Figs 11-12, [0126] “ a plurality of first tomographic images IM.sub.ALL1 are written such as to be aligned side by side in a two-dimensional manner, in a memory region thereof. That is, 

    PNG
    media_image1.png
    384
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    545
    648
    media_image2.png
    Greyscale

RE claim 6, Yamakawa as modified by Fram, Kumar and George teaches,  wherein the new pixel having the second bit depth comprises a subset of bits of the pixel having the first bit depth (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” Wherein the rest of the pixel bits after truncation or shifting is a subset of the first pixel bits).

Claims 11-13, 16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Fram as applied to claim 1, and further in view of Kawai (US 20020030675 A1) and Crowe et al (US 20200175756 A1).
RE claim 11, Yamakawa as modified by Fram teaches A method comprising: receiving one or more compressed combined images, each compressed combined 23 displays the composite planar image IM.sub.ALL and the three-dimensional image IM3D in an appropriate aspect on the display 23B thereof. ”).
Yamakawa as modified by Fram is silent RE: decompressing the received one or more compressed combined images to generate one or more decompressed combined images; extracting, from the decompressed combined image, the plurality of images.
However Fram teaches decompressing the received one or more compressed images to generate one or more decompressed images in [0164] “When the compressed image is to be used later, for example for viewing by a user, the image may be reconstructed by decompressing the image ..”. In addition Kawai teaches extracting, from the combined image, the plurality of images in [0081] “In the case of the two-input format (FIG. 18A) or the page-flipping format (FIG. 18C), the image data is regarded as to represent a single large-size image obtained by combining two images, and the image is separated into the original two images by a receiving device.”  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram decompressing the received one or more compressed combined images to generate one or more decompressed combined images; extracting, from the decompressed 
Yamakawa as modified by Fram and Kawai is silent RE:
generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map. However Crowe teaches in Figs 2-3, [0008] “use medical images to create a 3D mesh model of the images. The method converts the two-dimensional medical images to two-dimensional image textures, applies the textures to three-dimensional plane meshes, and stacks the two-dimensional plane images, which are then capable of manipulation in the three-dimensional environment. The method then uses the two-dimensional image textures to create the images to generate a three-dimensional mesh based upon the two-dimensional image pixels.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram and Kawai generating, from the extracted plurality of images, a texture map for a three-dimensional model; and rendering the three-dimensional model using the generated texture map as  suggested by Crowe, as this doesn’t change the overall operation of the system, and it could be used to reconstruct the plurality of images from the combined compressed image at the client device for effectively use/display and thereby increasing system effectiveness and user experience.
RE claim 12, Yamakawa as modified by Fram, Kawai and Crowe teaches wherein extracting the plurality of images comprises: extracting a first subset of images from a first decompressed combined image; and extracting a second subset of images from a second decompressed combined image (Kawai [0081] “In the case of the two-input format (FIG. 18A) or the page-flipping format (FIG. 18C), the image data is regarded as to represent a single large-size image obtained by combining two images, and the image is separated into the original two images by a receiving device.”, that is applied to each decompressed combined image to extract the correspond subset of images.)
RE claim 13, Yamakawa as modified by Fram, Kawai and Crowe teaches wherein extracting the plurality of images comprises: deinterlacing the one or more decompressed combined images (Kawai Fig 18, [0072] “In the case where a line-sequential format is specified by the data in the field of data format 37.. lines are re-arranged such that even numbered and odd-numbered lines are separately extracted and left and right images are created therefrom (FIG. 18E), … When decompression is performed, the process is performed in a reverse manner.”).
RE claim 16, Yamakawa as modified by Fram, Kawai and Crowe teaches further comprising: generating, from the extracted plurality of images, a three-dimensional mesh for the three-dimensional model (Crowe Fig 5, [0026]).
RE claim 18, Yamakawa teaches wherein the set of images are medical images captured using a medical imaging device (Fig 1, [0187] ).
RE claim 19, Yamakawa teaches wherein the medical imaging device is one of a computer tomography (CT) scanner, a magnetic resonance imaging (MM) scanner, an X-ray machine, and an ultrasound machine (Fig 1, Abstract).
RE claim 20, Yamakawa teaches wherein a slice is a two-dimensional image of the three-dimensional object across a specific plane at a specific depth (Figs 3, 5 12).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Fram, Kawai and Crowe, and further in view of George et al.
RE claim 14, Yamakawa as modified by Fram, Kawai and Crowe is silent RE wherein each image of the plurality of images have a first bit depth, and wherein each decompressed combined image of the one or more decompressed combined images have a second bit depth, lower than the first bit depth.
However George teaches in representing pixel using different bit depth eg, 16, 24 or 32 bit based on system/design choice in  [0041] “Each pixel is located at a specific (x, y) position in the single image and has a respective pixel value. Each pixel value can be in the range, e.g., 0-255 (for an 8-bit scanner) or 0-65535 (for a 16-bit scanner). Other bit depths ≧2 can also be used, e.g., 6 bits and 10 bits. In various examples, black pixels have a pixel value near 0 and white pixels have a pixel value near the upper limit corresponding to the bit depth, e.g., 255 for 8-bit.”. This is readily available or can equally be applied in Yamakawa such that the images in the set of images have a first bit depth to effectively represent the pixel value using the adopted bit depth, as readily recognized by one of ordinary skill in the art. In addition George teaches [0056] 56 resets the pixel size in the frame data FDaf to the pixel size in the original frame data”. And [0117] “the pixel size may be smaller than the pixel size in the original frame data or may be a pixel size having a desired resolution.”
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram, Kawai and Crowe wherein each image of the plurality of images have a first bit depth, and wherein each decompressed combined image of the one or more decompressed combined images have a second bit depth, lower than the first bit depth, as set forth above applying George, as this doesn’t change the overall operation of the system, and it could be used to effectively represent the images in the original frames and further reducing image size in the combined images  and thereby increasing system effectiveness and user experience.

RE claim 15, Yamakawa as modified by Fram, Kawai, Crowe and George teaches wherein extracting the plurality of images comprises: extracting a first image of the plurality of images, comprising: for each pixel of the first image, determining a first subset of bits from a pixel of a first decompressed combined image, and determining a second subset of bits from a pixel of a second decompressed combined image (George [0056] “each pixel value in a 16-bit image can be shifted right by eight bits (÷256) to produce an 8-bit (0-255) image, the determined pixel threshold value can be shifted left by 8 bits, … Bit-depth reduction can be performed by shifting, dividing with truncation, or dividing with rounding.” Wherein the rest of the bits after truncation or shifting is a subset of the first/second pixel bits).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamakawa as modified by Fram, Kawai and Crowe, and further in view of Ehlers et al (US 20140119624 A1).
RE claim 17, Yamakawa as modified by Fram, Kawai and Crowe is silent RE: wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh. However Ehlers teaches in [0015] “The mesh generation component 16 creates a three-dimensional polygonal mesh, representing the pathological feature, from the segmentation boundaries extracted from each image. For example, representative points can be selected on each segmentation boundary, and the representative points on adjacent boundaries can be joined to form a volumetric reconstruction.”
500 of using a series of two-dimensional images to create the three-dimensional mesh. In step 510, the processor imports the designated series of two-dimensional images. In step 520, the processor reads each two-dimensional image and evaluates it, going through the image pixel by pixel and determining whether each pixel reaches a threshold color value. In step 530, the processor creates a slice of mesh based on the pixels in the two-dimensional image that reached the threshold color value. In step 540, each location of the slices of the three-dimensional mesh is saved into an array for later evaluation and reference.” wherein the selected pixels are the subset of vertices/representative points that are connected to create the 3D mesh.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamakawa as modified by Fram, Kawai and Crowe wherein generating the three-dimensional mesh comprises: determining a set of vertices from each image of the extracted plurality of images; and connecting subsets of the set of vertices to form the three-dimensional mesh, as set forth above applying Ehlers, as this doesn’t change the overall operation of the system, and it could be used to effectively generate the 3D mesh from the images and thereby ensuring system effectiveness and user experience.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 20200137351 A1	METHOD AND SYSTEM FOR RECONSTRUCTING A VEHICLE SCENE AT A CLOUD LAYER
US 20190246875 A1	ENDOSCOPE SYSTEM AND ENDOSCOPE
US 20180109772 A1	NAKED-EYE 3D DISPLAY METHOD AND SYSTEM THEREOF
US 20170064282 A1	Mobile device having a 3D display with selectable magnification
US 20150015581 A1	Method for Improving Speed and Visual Fidelity of Multi-Pose 3D Renderings
US 20140092439 A1	ENCODING IMAGES USING A 3D MESH OF POLYGONS AND CORRESPONDING TEXTURES
US 20130202202 A1	IMAGE PROCESSING DEVICE AND ELECTRONIC APPARATUS USING THE SAME
US 20090102916 A1	Structure of Stereoscopic Image Data, Stereoscopic Image Data Recording Method, Reproducing Method, Recording Program, and Reproducing Program
US 20060257016 A1	Image data creation device and image data reproduction device for reproducing the data
US 20040175055 A1	Method and apparatus for re-construcing high-resolution images

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark K ZIMMERMAN can be reached on (571)272-7653. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.